DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 06/23/2022 has been entered and fully considered.
Claims 1 and 24 have been amended. 
Claim 23 has been canceled. 
Claims 1-22 and 24 are pending in Instant Application.

Response to Arguments
Applicant’s amendment to claim 1 has overcome the 103(a) rejections raised in the previous action; therefore the 103(a) rejections are hereby withdrawn.
Regarding the Double Patenting: Applicant argues that the Examiner does not meet the requirements regarding the previous raised non-statutory obviousness-type Double Patenting rejection. 	Applicant’s Representative states that on pages [6-7] of the remarks, “Examiner does not provide any detail or analysis of a comparison between the claims of Patent ‘423 and the claims of the instant application with regard to how any of the claims of “Patent ‘423 read on any features of claim 1 of the instant application, or any of the dependent claims.” The examiner respectfully disagrees. 	Examiner would like to point to pages [3-5] of the Final Office action mailed 05/10/2022. Examiner would like to show that a comparison was done between the instant application and both U.S. Patent 10,168,423 and 10,641,877. As stated in the Final Office Action, mailed on 05/10/2022, instant claims 1-3, 6, 9, 13, 16, and 19 have been compared to Patent ‘423 claims 1-3, 9-12, and 20 in view of Steinberg, and instant claims 1-3, 6, 9, 13, 16, and 19 have been compared to Patent ‘877 claims 1-3 and 9-13 in view of Steinberg. The Steinberg reference was introduced because the Patents do not disclose the 360 degree view aspect. 	The following is just one example of claim 1 of the instant application and claim 1 of Patent ‘423 being compared. Examiner will underline the similarities. 	Instant Claim 1: A system comprising: a sensor housing; and one or more sensors located within the sensor housing, the sensor housing being configured such that the one or more sensors can capture a 360 degree view of a vehicle's environment, the sensor housing having a first sensor window and a second sensor window, and wherein the first sensor window includes a first external surface property and the second sensor window includes a second external surface property different from the first, external surface property. 	Patent ‘423 claim 1: A system for determining whether an optical interferent is located on a sensor window, the system comprising: a housing including a first sensor window and a second sensor window, the first sensor window having a first external surface property for deflecting water and the second sensor window having a second external surface property for deflecting water different from the first external surface property; a laser configured to generate a beam of light through at least the first sensor window; an optical sensor; and one or more processors configured to: receive sensor data corresponding to light from the beam of light detected by the optical sensor identifying distances from the optical sensor to an object in an external environment of the housing; determine that an optical interferent is located on a surface of at least one of the first sensor window and the second sensor window based on a comparison between a portion of the sensor data from the first sensor window corresponding to the object and a portion of the sensor data from the second sensor window corresponding to the object; and when the comparison indicates that the optical interferent is located on the surface of at least one of the first sensor window and the second sensor window, control the vehicle in an autonomous driving mode based on the comparison. 	Obviousness: Steinberg was introduced to teach the feature of the 360 degree captured view from paragraph 0123 of the reference. 	Examiner also provides the obviousness analysis for both Patents, which is required under obviousness type double patenting. 	Comparison: Instant application claim set is being taught by Patent ‘423 in view of Steinberg. The combination of Patent ‘423 and Steinberg teach a sensor within a housing of the sensor, which has two different sensor windows that cover different parts of the environment . Which each of the sensor windows have a different surface external property that can deflect water differently. Also, the combination teach a sensor that can capture a 360 degree view of the vehicle’s environment. One of ordinary skilled in the art can see that both are very similar in scope, which fall under the rejection of Double Patenting. 	Therefore, Examiner has provided a comparison between the claims sets and also provided the obviousness analysis which the last Office Action. Furthermore, the rejections under Double Patenting based on the last entered claims stand.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-14, 16, 18-22, and 24 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-3, 8-10, 12, 15, and 19-20 of Lombrozo et al., U.S. Patent 10,168,423, hereinafter Patent ‘423, in view of Steinberg et al. (USPGPub 2018/0113200). Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
	Regarding claim 1, Patent ‘423 discloses the claimed invention but does not explicitly mention the sensor housing being configured such that the one or more sensors can capture a 360 degree view of a vehicle’s environment. 
	However Steinberg teaches the sensor housing being configured such that the one or more sensors can capture a 360 degree view of a vehicle’s environment (see at least paragraph 0123; wherein scanning units 104 may be mounted to or incorporated into a roof of vehicle 110 capable of housing at least a portion of the LIDAR system. In some cases, LIDAR system 100 may capture a complete surround view of the environment of vehicle 110. Thus, LIDAR system 100 may have a 360-degree horizontal field of view).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching as in Patent ‘423 to include a 360 degree sensor as taught by Steinberg in order to improve object detection of the system at every angle in order to increase safety..	In view of the above, since the subject matters recited in the claims 1-14, 16, 18-22, and 24 of the instant application were fully disclosed in and covered by the claims 1-3, 8-10, 12, 15, and 19-20 of U.S. Patent 10,168,423 in view of Steinberg et al. (USPGPub 2018/0113200), allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 
Claims 1-14, 16, and 18-22 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-3, 8-10, 12-13, and 17 of Lombrozo et al., U.S. Patent 10,641,877, hereinafter Patent ‘877, in view of Steinberg et al. (USPGPub 2018/0113200). Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
	Regarding claim 1, Patent ‘877 discloses the claimed invention but does not explicitly mention the sensor housing being configured such that the one or more sensors can capture a 360 degree view of a vehicle’s environment. 
	However Steinberg teaches the sensor housing being configured such that the one or more sensors can capture a 360 degree view of a vehicle’s environment (see at least paragraph 0123; wherein scanning units 104 may be mounted to or incorporated into a roof of vehicle 110 capable of housing at least a portion of the LIDAR system. In some cases, LIDAR system 100 may capture a complete surround view of the environment of vehicle 110. Thus, LIDAR system 100 may have a 360-degree horizontal field of view).
	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching as in Patent ‘877 to include a 360 degree sensor as taught by Steinberg in order to improve object detection of the system at every angle in order to increase safety.
	In view of the above, since the subject matters recited in the claims 1-14, 16, and 18-22 of the instant application were fully disclosed in and covered by the claims 1-3, 8-10, 12-13, and 17 of U.S. Patent 10,168,423 in view of Steinberg et al. (USPGPub 2018/0113200), allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent.


Allowable Subject Matter
Claim 1 would be allowable if amended or file a Terminal Disclaimer to overcome the rejection(s) under Double Patenting rejections, set forth in this Office action.
Claim(s) 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the one or more processors are further configured to use a magnitude of the difference to determine whether there is an optical interferent on the first sensor window or the second sensor window.
Claim(s) 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the one or more processors are configured to determine that the first sensor window or the second sensor window needs cleaning based on the comparison.
	***Examiner notes that by incorporating claim 15 or claim 17 would overcome the current Double Patenting rejection without needing to file a Terminal Disclaimer. 


Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2017/0336249 – Provides imaging devices and, more particularly, to shutters for infrared imaging devices.	USPGPub 2016/0360726 – Provides a proximity sensor for generating a second set of parameters constituting spatial information of an area adjacent said motorized feeding vehicle.	USPGPub 2016/0176384 – Provides automotive vehicles and more particularly to sensors for automotive vehicles.
	USPGPub 2013/0293881 – Provides an optical sensor may include a sensor head that has an optical window for directing light into a flow of fluid and/or receiving optical energy from the fluid. The optical sensor may also include a flow chamber that includes a housing defining a cavity into which the sensor head can be inserted. In some examples, the flow chamber includes an inlet port defining a flow nozzle that is configured to direct fluid entering the flow chamber against the optical window of the sensor head. In operation, the force of the incoming fluid impacting the optical window may prevent fouling materials from accumulating on the optical window.	US 7,059,522 – Provides an object detecting apparatus mounted on a vehicle, for instance, for detecting an object such as a preceding vehicle or a distance to such an object by using a laser light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662